Title: S. and J.-H. Delap to the American Commissioners, 18 July 1778
From: Delap, Samuel,Delap, Jean-Hans
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Bordeaux 18 July 1778.
We take the liberty of forwarding you Inclosed a Letter from Captn. William Hill Sargeant. He informs us it is Requesting you to give him a letter of Marque Commission and that he has offered you our House as Guarantee that no improper use will be made of same. If this formality requisite and that you think us sufficient Security for any improprieties he may commit we beg leave to offer ourselves as such. We have the Honor to be very Respectfully Gentlemen Your obedient Humble Servants
S & JH Delap
To The Honble. B. Franklin Arth. Lee & Jno Adams Esqrs. Paris
 
Addressed: To / The Honble Benjamin Franklin / Arthur Lee, & / John Adams Esqrs. / Plenipotentiaries from the United States / of America at the Court of / Versailles
Notations in different hands: J & S H Delap Bordeaux 18 July 78 / reponder repondu
